Citation Nr: 1745110	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, that denied the Veteran's claim for non-service connected pension benefits.

The instant matter was previously before the Board in March 2017, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC), dated in July 2017, wherein it continued to deny the Veteran's claim.  The matter was thereafter returned to the Board.

As discussed in the Board's March 2017 action, the Veteran had previously requested a hearing before the Board.  The Veteran was scheduled for a video-conference hearing, which was to be held on March 9, 2017.  In a March 2017 written statement, the Veteran's representative requested participation in the Prehearing Conference Program, indicating a request to waive the hearing if the Veteran's appeal were to be granted or remanded for further development.  As requested, a prehearing conference was provided in March 2017 and the Veteran's claim was subsequently remanded for further development.  The Veteran has not since then requested that another hearing be scheduled.  Accordingly, the Board finds no further action necessary with regard to the Veteran's original request and will proceed with its adjudication of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for non-service connected pension benefits was received by VA on January 13, 2011.

2.  The Veteran has not submitted income information for any period from January 13, 2011, forward.
CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension benefits are not met.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  In the instant case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

Section 1521 of Title 38, U.S. Code, provides that pension shall be paid to veterans of a period of war who meet certain service requirements and who are permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Pension may also be paid to wartime veterans who meet certain service requirements and who are 65 years of age or older.  38 U.S.C.A. § 1513 (West 2014).  In the instant case, the Veteran had not yet attained 65 years of age; eligibility for pension under 38 U.S.C.A. § 1513 is therefore not at issue.

The Veteran's DD Form 214 reflects that he served in the U.S. Navy from June 1993 to January 1996.  Thus, he meets the service requirements for entitlement to non-service connected pension benefits.  38 U.S.C.A. §§ 101(33), 1521(j).  Although the Veteran was initially denied non-service connected pension benefits based upon a finding that he was not permanently and totally disabled, in a September 2016 SSOC, which is located in the Veteran's Virtual VA file, the AOJ found the Veteran to be permanently and totally disabled for the purposes of entitlement to veteran pension benefits.  The Board finds no reason to overturn this favorable finding.  Thus, the Veteran meets the basic eligibility requirements for entitlement to non-service connected pension benefits under 38 U.S.C.A. § 1521.  

Notably, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Thus, even where eligibility for VA pension benefits may exist based on service and disability, pension is only payable to veterans whose income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2016).  The MAPR is published in Appendix B of VA Adjudication Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

In this case, although the AOJ determined in September 2016 that basic eligibility for non-service connected pension benefits existed, the AOJ continued to deny the Veteran's claim, stating that it was unable to make a determination regarding the Veteran's entitlement for payment of such benefits without information concerning the Veteran's income, net worth and unreimbursed medical expenses for the periods of January 13, 2011, through January 31, 2012, and calendar years 2012, 2013, 2014, 2015, and 2016.  In its March 2017 action, the Board remanded the matter to provide the Veteran was an additional opportunity to provide his income, net worth, employment and unreimbursed medical expense information for the requested periods.  On remand from the Board, the Veteran was notified via letter dated March 23, 2017, that VA needed his income, net worth, and unreimbursed medical expense information for the periods of January 13, 2011, through January 31, 2012, and calendar years 2012 through 2016.  The Veteran was also provided with forms to complete to report the requested information.  

To date, no additional information or evidence, to include the necessary information regarding the Veteran's income, net worth, and unreimbursed medical expense information for the periods of January 13, 2011, through January 31, 2012, and calendar years 2012 through 2016, has been received.  Further, although when he first applied for VA pension benefits, he provided a VA Form 21-527 (Income-Net Worth and Employment Statement), that form was dated January 13, 2011, and the information contained therein cannot serve as a basis for calculating the Veteran's countable income from the date of claim forward.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to the claim.  In other words, "the duty to assist is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).


In the present case, the Veteran has not submitted information regarding his income at any point during the relevant time period, which is necessary to determine whether he is entitled to the payment of pension benefits.  Accordingly, because the Veteran has failed to supply the necessary information, the evidence of record is insufficient to establish entitlement to the benefit sought and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.




ORDER

Entitlement to non-service connected pension benefits is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


